This case was tried by a jury in the court below.
Ludeling, C. J.
This suit was brought to recover $2000 for medi•cal services rendered to Mrs. Harmon. The husband and wife were both sued, and there was a verdict and judgment against both defendants in solido for $1000. The wife alone has appealed.
The services were rendered to the wife during the marriage, and there is no allegation or proof that the spouses were separated in property. The debt is a community debt, for which the wife is not personally bound. C. C. 2402, 2403.
The husband is bound to furnish her with medical aid when needed. C. C. 120. And it can not be said that the services thus rendered “ enured to her separate benefit”.in the sense which would render her personally responsible for the debt.
It is therefore ordered and adjudged that the verdict of the jury and judgment of the District Court be set aside, and it is further ordered that there be judgment in favor of Mrs. Mary Harmon against the plaintiff, rejecting his demands against her with costs of both courts.
Rehearing refused.